Citation Nr: 0326491	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  03-07 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York



THE ISSUE

Entitlement to an increased rating for service-connected 
sprain of the neck and back, currently assigned a 40 percent 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from May 1942 to June 1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Buffalo, New York, Regional Office (RO), which denied an 
evaluation in excess of 40 percent for service-connected 
sprain of the neck and back.  

Parenthetically, appellant's motion for advancement on the 
docket was granted by a Deputy Vice Chairman of the Board in 
September 2003.  


REMAND

Appellant's service medical records indicate that during 
service in July 1942, the truck in which he was riding 
overturned, injuring his neck caught between two railings on 
the side of the truck; that the neck was quite tender and 
painful on attempted motion; and that subsequently in April 
1943, a history was noted of a neck and back sprain sustained 
in said July 1942 motor vehicular accident.  By a 1943 rating 
decision, service connection was granted for "sprain, neck 
and back."  Parenthetically, it should be pointed out that 
although the RO subsequently evaluated appellant's service-
connected sprain of the neck and back under Diagnostic Code 
5295 (for rating lumbosacral strain).  

A September 1998 rating decision later coded said disability 
under Diagnostic Code 5293 (for rating intervertebral disc 
syndrome), apparently based primarily on recent clinical 
evidence of lumbar spine discogenic disease.  See also a 
March 2001 Board decision.  However, since the case is being 
remanding for other reasons, it is the Board's opinion that 
it would be more appropriate for the RO to separately rate 
the service-connected neck and back disabilities, since the 
neck and back involve different anatomical areas of the body.  
See also VA's Schedule for Rating Disabilities, which 
provides different rating criteria for disabilities of the 
neck and back; 38 C.F.R. § 4.14 (2002); and Esteban v. Brown, 
6 Vet. App. 259 (1994).  Also, there has been a recent change 
in the numbering of the back codes, and some change in the 
criteria.  These should be initially applied by the RO.  See 
68 Fed. Reg. 51454-51458 (Aug 27, 2003).

Recent private clinical evidence indicates that in August 
2001, appellant reportedly slipped and fell at church, 
fracturing ribs and causing back pain; and in December 2001, 
after he experienced paraplegia and a T6 burst fracture with 
severe mid-thoracic vertebral collapse was diagnostically 
detected, a T4-T9 fusion with T5-T7 laminectomy was 
performed.  Although a December 2002 VA orthopedic 
examination was subsequently conducted, and certain 
orthopedic and neurologic findings were recorded, it is 
unclear whether such clinical findings are reasonably 
attributable to the service-connected neck and back 
disabilities versus other causes (such as the recent fall in 
question).  In this regard, it also does not appear that 
appellant has been afforded a recent VA neurologic 
examination to adequately ascertain his neurologic status.  A 
recent August 2003 private medical statement reported that 
appellant was partially paralyzed due to spinal fractures.  
Additionally, it should be pointed out that the examiner who 
conducted that December 2002 VA orthopedic examination opined 
therein that appellant's thoracic spinal condition was 
related to said fall, not the service-connected neck and back 
disabilities.  

With respect to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  This change in the law was 
generally considered to be applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

The Board has recently sought an opinion from the VA Office 
of General Counsel as to the applicability of the Veterans 
Claims Assistance Act of 2000.  Thus far there is no reply.  
Therefore, the Board will assume that the Veterans Claims 
Assistance Act of 2000 is applicable in the instant case, 
pending a definitive answer to this question of the 
applicability of the Act.  

It does appear that by issuance of a May 2002 letter, the RO 
has expressly satisfied the Veterans Claims Assistance Act of 
2000 requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which would 
be provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  However, the RO's May 2002 letter , in pertinent 
part, stated that appellant had 60 days from date of that 
letter to submit the requested information or additional 
evidence and that if VA did not receive the information or 
additional evidence within that time period, VA would decide 
the increased rating claim based only on the existing 
evidence.  In a recent decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated a 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to that reached in Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit held that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional medical evidence development, the RO 
should inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  With respect to the issues of 
entitlement to increased ratings for 
the service-connected neck and back 
disabilities, the RO should arrange 
appropriate examinations, such as 
orthopedic and neurologic 
examinations, to determine the 
nature and current severity of said 
disabilities.  All indicated tests 
and studies should be performed, 
such as range of motion studies of 
the neck and back expressed in 
degrees.  

The examiners should review the 
entire claims folders and describe 
in detail all symptoms reasonably 
attributable to the service-
connected neck and back disabilities 
and their current severity.  To 
avoid confusion, the symptomatology 
regarding the service-connected neck 
and back disabilities should be 
reported in a manner as to indicate 
which anatomical area(s) each 
clinical finding pertains to.  

The examiners should state whether 
the service-connected neck and back 
disabilities result in any 
ligamentous laxity, instability, 
muscle loss, atrophy, weakness, 
weakened movement, excess 
fatigability, and incoordination; 
and if so, describe the nature and 
severity thereof.  The examiners 
should describe in detail all 
neurologic symptoms involving the 
neck and back reasonably 
attributable to the service-
connected neck and back disabilities 
(versus other causes).  The 
examiners should specify whether 
painful motion of the neck and back 
is clinically elicited, and if so, 
the nature, location, and intensity 
of the pain should be described in 
detail.  Any objective indications 
of such pain should be described.  
The examiners should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for 
relief of pain, functional 
restrictions from pain on motion, 
and the effect the service-connected 
neck and back disabilities have upon 
appellant's daily activities.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2001).  The degree of 
functional impairment or 
interference with daily activities, 
if any, by the service-connected 
neck and back disabilities should be 
described in detail.  

2.  The RO must review the claims 
folders and ensure that all VCAA 
notice obligations have been 
satisfied in accordance with the 
recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  

3.  The RO should review any 
additional evidence, separately rate 
the service-connected neck and back 
disabilities, and readjudicate the 
reframed appellate issues of 
increased ratings for the service-
connected neck and back 
disabilities.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




